Citation Nr: 1027299	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  06-14 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for anterior 
wedging of the tenth dorsal vertebra and old compression fracture 
at L1 with multiple disc space narrowing in the thoracic and 
lumbar spine compatible with severe degenerative disc disease and 
osteoarthritic changes (hereinafter, "lumbar spine disorder").

2.  Entitlement to a rating in excess of 20 percent for status 
post fracture of the left hip ball into the acetabulum with 
sclerotic changes in the left acetabulum (hereinafter, "left hip 
disorder").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to February 
1976, April 1976 to May 1981, and from July 1981 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied entitlement to the benefits currently 
sought on appeal.

In May 2009, the Board remanded this case for further evidentiary 
development, to include additional notification, obtaining 
outstanding medical records, and according the Veteran new 
examinations of his service-connected disabilities of the lumbar 
spine and left hip.  The record reflects that he was sent the 
requisite notification via a May 2009 letter, additional records 
were added to the file, and new VA examinations were conducted in 
July 2009 which, as detailed below, the Board finds are adequate 
for resolution of this case.  Accordingly, the Board finds that 
the remand directives have been completed, and, thus, a new 
remand is not required to comply with the holding of Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the instant case have been completed.

2.  The Veteran's service-connected lumbar spine disorder is not 
manifested by unfavorable ankylosis of the entire spine, nor 
associated neurologic impairment that has not already been 
separately evaluated.

3.  The competent medical evidence does not reflect the Veteran's 
service-connected left hip disorder has ever been manifested by 
ankylosis, flail joint, and/or neurologic impairment during the 
pendency of this case.

4.  The competent medical and other evidence of record does not 
reflect that the service-connected left hip disorder was 
manifested by flexion limited to 20 degrees or less, nor malunion 
of the femur with a marked hip disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for the 
service-connected lumbar spine disorder are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5235-5243 (2009).

2.  The criteria for a rating in excess of 20 percent for the 
service-connected left disorder are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5250-5255 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that adequate notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the Veteran was sent pre-adjudication 
notice via letters dated in December 2004 and February 2005, both 
of which were clearly sent prior to the April 2005 rating 
decision that is the subject of this appeal.  He was also sent 
additional notification via a May 2009 letter followed by 
readjudication of the appeal by an April 2010 Supplemental 
Statement of the Case which "cures" the timing problem associated 
with inadequate notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claim, what information and evidence he must submit, 
what information and evidence will be obtained by VA, and the 
need for the Veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  
Moreover, the May 2009 letter included information regarding 
disability rating(s) as mandated by the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), as well as a summary of the 
relevant rating criteria used for evaluation of his service-
connected lumbar spine and left hip disorders.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

The Board also notes that the Veteran has actively participated 
in the processing of his case, and the statements submitted in 
support of his claims have indicated familiarity with the 
requirements for the benefits sought on appeal.  For example, 
statements submitted by his accredited representative have cited 
to relevant regulatory provisions and made contentions in 
reference thereto.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(VA can demonstrate that a notice defect is not prejudicial if it 
can be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied.  
Various medical records were obtained and considered in 
conjunction with this case.  Further, the Veteran has had the 
opportunity to present evidence and argument in support of his 
claims, and nothing indicates he has identified the existence of 
any relevant evidence that has not been obtained or requested.  
Moreover, he was accorded VA medical examinations regarding this 
case in January 2005 and July 2009 which included findings as to 
the symptomatology of the service-connected lumbar spine and left 
hip disorders which are consistent with the treatment records and 
relevant rating criteria.  No inaccuracies or prejudice has been 
demonstrated with respect to these examinations, and the Veteran 
has not indicated that either disability has increased in 
severity since the last examination.  Accordingly, the Board 
finds that these examinations are adequate for resolution of this 
case.  Consequently, the Board finds that the duty to assist the 
Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

General legal criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations applies, assigning the higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 C.F.R. 
§ 4.45.  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the Veteran has indicated that both his 
lumbar spine and left hip disorders are manifested by pain.  
However, the issue is whether such pain does or will result in 
impairment of the service-connected disabilities to the extent 
necessary as to warrant rating(s) in excess of those currently in 
effect.

The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  However, the Court recently held that 
"staged" ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).

Analysis - Lumbar spine disorder

The current rating criteria under Diagnostic Codes 5235 to 5243 
provide that spine disorders are rated under the General Rating 
Formula for Diseases and Injuries of the Spine.

Normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 240 
degrees.  Further, the normal ranges of motion for each component 
of spinal motion are the maximum that can be used for calculation 
of the combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (2), 
as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 10 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height.  An evaluation of 20 percent 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  An 
evaluation of 40 percent is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable ankylosis of 
the entire thoracolumbar spine.  An evaluation of 50 percent 
requires unfavorable ankylosis of the entire thoracolumbar spine.  
An evaluation of 100 percent requires unfavorable ankylosis of 
the entire spine.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (5), 
as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic sections of 
the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The Board has also considered the applicability of the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes which provides that an evaluation of 10 percent is 
warranted for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but less 
than 2 weeks during the past 12 months.  An evaluation of 20 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  An 
evaluation of 40 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 months.  
Finally, an evaluation of 60 percent requires intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.

Inasmuch as the Veteran is already in receipt of a 60 percent 
rating for his service-connected lumbar spine disorder, he is 
only entitled to a higher schedular rating if there is 
unfavorable ankylosis of the entire spine.  The competent medical 
evidence does not indicate any such impairment.  No such 
impairment was indicated on the January 2005 VA examination or 
treatment records on file, while the July 2009 VA examination 
specifically found there was no thoracolumbar spine ankylosis.  
Moreover, he does not have impairment analogous to ankylosis.  
Ankylosis is defined as immobility and consolidation of a joint 
due to disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  Here, the January 2005 
examination showed forward flexion to 80 degrees, extension to 30 
degrees, left and right lateral flexion to 20 degrees, and left 
and right lateral rotation to 30 degrees.  The more recent July 
2009 VA examination showed flexion to 30 degrees, extension to 10 
degrees, left and right lateral rotation to 10 degrees, and left 
and right lateral rotation to 10 degrees.  Although pain was 
noted at various stages of the range of motion findings, the 
record does not reflect that it does or would result in 
additional impairment so as to constitute immobility of the 
spine.  For example, the July 2009 VA examination noted that 
there were no additional limitations after three repetitions of 
range of motion.  The Board further notes that nothing in the 
competent medical evidence indicates the Veteran experiences 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching as a result 
of his service-connected lumbar spine disorder.

In view of the foregoing, the Board finds that the Veteran does 
not meet or nearly approximate the criteria for a schedular 
rating in excess of 60 percent for his service-connected lumbar 
spine disorder.  

As an additional matter, the Board observes that an April 2010 
rating decision established a separate rating of 10 percent for 
mild left lower extremity radiculopathy, effective July 23, 2009.  
The Veteran has not disagreed with either this initial rating or 
effective date thereof.  Moreover, no other associated neurologic 
impairment has been demonstrated with respect to the service-
connected lumbar spine disorder.  Therefore, the record does not 
warrant any other separate evaluations for neurologic impairment 
pursuant to Note (1) of the General Rating Formula for Diseases 
and Injuries of the Spine.



Analysis - Left hip disorder

Disabilities of the hip and thigh are evaluated pursuant to the 
criteria found at 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 
5255.  Initially, the Board observes that the required 
manifestations for consideration under Diagnostic Code 5250 
(ankylosis) and/or 5254 (flail joint) are not shown at any time 
by the competent medical evidence in this case.  For example, the 
July 2009 VA examiner detailed that there was no evidence of 
joint ankylosis of the left hip.  In addition, the examiner noted 
that X-rays revealed old trauma to the left hemipelvis centered 
at the left acetabulum, with moderate degenerative arthritis of 
the left hip.  However, the examiner also described the site of 
the old fracture as "well healed."  None of the other competent 
medical evidence on file otherwise indicates flail joint.  
Therefore, these Codes are not for consideration in the instant 
case.

There is also no competent medical evidence that this disability 
resulted in neurologic impairment.  Accordingly, the service-
connected left hip disorder is not to be evaluated based on 
neurologic impairment.

The Board also observes that Diagnostic Code 5251, which 
evaluates limitation of extension, does not provide for a rating 
in excess of 10 percent.  Similarly, Diagnostic Code 5253, which 
evaluates impairment of the thigh, does not provide for a rating 
in excess of 20 percent.  Consequently, neither of these Codes is 
for application for the purpose of addressing the current 
appellate claim of whether a rating in excess of 20 percent is 
warranted in this case.

Diagnostic Code 5252 provides that a 10 percent disability rating 
is contemplated for flexion of the thigh limited to 45 degrees.  
A 20 percent disability rating is warranted for flexion limited 
to 30 degrees.  A 30 percent disability rating is warranted for 
flexion limited to 20 degrees.  Finally, a 40 percent disability 
rating is warranted for flexion limited to 10 degrees.  38 C.F.R. 
§ 4.71a.

Normal ranges of hip motion are flexion from zero degrees to 125 
degrees; abduction from zero degrees to 45 degrees.  38 C.F.R. § 
4.17a, Plate II.

The competent medical and other evidence of record does not 
reflect that the service-connected left hip disorder was 
manifested by flexion limited to 20 degrees or less.  For 
example, the January 2005 VA examination shows that the left hip 
had flexion to 110 degrees, although pain was noted during 
flexion.  The more recent July 2009 VA examination showed left 
hip flexion to 90 degrees.  Moreover, the examiner stated that 
there was no objective evidence of pain following repetitive 
motion, nor additional limitations after three repetitions of 
range of motion.  In short, the Veteran does not have limitation 
of motion of the left hip to the extent necessary for a rating in 
excess of 20 percent even when taking into consideration his 
complaints of pain.

Under Diagnostic Code 5255, when there is malunion of the femur 
with a slight hip disability, then a 10 percent rating is 
assigned.  When there is malunion of the femur with a moderate 
hip disability, then a 20 percent rating is assigned.  When there 
is malunion of the femur with a marked hip disability, then a 30 
percent rating is assigned.  Fracture of surgical neck of the 
femur, with false joint or fracture of the shaft or anatomical 
neck of the femur with nonunion, without loose motion, weight 
bearing preserved with aid of brace warrants a 60 percent 
evaluation.  Fracture of the shaft or anatomical neck of the 
femur with nonunion, with loose motion, (spiral or oblique 
fracture) warrants an 80 percent evaluation. 38 C.F.R. § 4.71a.

In this case, the Board acknowledges that a X-rays taken of the 
left hip in November 2004, as noted by the January 2005 VA 
examination, showed sclerosis and lucency at the medial aspect of 
the left femoral neck which it was stated might represent a 
chronic stress fracture.  As such, it is suggestive of malunion 
of the femur.  Nevertheless, the Board finds that the competent 
medical and other evidence of record does not indicate the 
service-connected left hip disorder is manifested by a marked hip 
disability.  For example, his service-connected left hip disorder 
is primarily manifested by pain and limitation of motion, which 
is evaluated under Diagnostic Code 5252.  However, as indicated 
above, he had little or no limitation of motion on the January 
2005 VA examination.  Although the more recent July 2009 VA 
examination showed greater limitation of motion, the Board finds 
that this is adequately compensated by the current 20 percent 
rating based upon moderate impairment.  The Board further notes 
that the July 2009 VA examiner also found that there was no 
evidence of deformity, instability, episodes of dislocation or 
subluxation, locking episodes, effusions, constitutions symptoms 
of arthritis, nor incapacitating episodes of arthritis.  The 
Board also reiterates that the July 2009 VA examiner described 
the site of the fracture as "well-healed" based on X-ray 
findings.

In view of the foregoing, the Board finds that the impairment 
attributable to the Veteran's service-connected left hip disorder 
is adequately evaluated as 20 percent disabling under Diagnostic 
Code 5255 for moderate hip disability; i.e., he does not meet or 
nearly approximate the criteria of marked hip disability so as to 
warrant the next higher rating of 30 percent under this Code.

Other considerations

The Board notes that it did consider whether staged ratings under 
Hart, supra, were appropriate for the Veteran's service-connected 
lumbar spine and/or left hip disorders.  However, the Board finds 
that the symptomatology for these disabilities were stable 
throughout the pendency of this appeal, and, as detailed above, 
there was no indication he met or nearly approximated the 
criteria for higher ratings than those the Board has already 
determined are warranted in this case.  Therefore, assigning 
staged ratings for such disabilities is not warranted.

In exceptional cases where the schedular ratings are found to be 
inadequate, an extraschedular disability rating commensurate with 
the average earning capacity impairment due exclusively to the 
service-connected disability or disabilities may be approved 
provided the case presents such an exceptional or unusual 
disability picture with related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1).

The Court has held that the question of an extraschedular rating 
is a component of a veteran's claim for an increased rating.  See 
Bagwell v. Brown, 9 Vet. App. 157 (1996).  However, under Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance.  See also VAOPGCPREC 6-96.  The record in this case 
does not reflect the RO has ever adjudicated the matter of the 
Veteran's entitlement to an extraschedular rating regarding his 
service-connected lumbar spine and/or left hip disorder.  
Moreover, the Veteran has never raised the matter of his 
entitlement to an extraschedular rating.  The Board therefore is 
without authority to consider the matter of extraschedular 
ratings.  Although the record does not show entitlement to 
extraschedular benefits at this point, the Board notes that the 
Veteran is free to raise this as a separate issue with the RO if 
he so desires.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a claim of entitlement to a total 
rating based upon individual unemployability (TDIU) is part of an 
increased rating claim when such claim is raised by the record.  
The Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  However, the Veteran was found to be 
entitled to a TDIU by an April 2010 rating decision, effective 
July 23, 2009.  Therefore, no further discussion of entitlement 
to a TDIU is warranted in this case as the issue is moot.


ORDER

Entitlement to a rating in excess of 60 percent for lumbar spine 
disorder is denied.

Entitlement to a rating in excess of 20 percent for left hip 
disorder is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


